Case: 4:21-cr-00462-RLW-DDN Doc. #: 5 Filed: 08/31/21 Page: 1 of 2 PageID #: 14




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
       Plaintiff,                                     )
                                                      )
 v.                                                   ) No. 4:21-cr-00462 RLW/DDN
                                                      )
 MATTHEW STEVEN MILLER, D.O.,                         )
                                                      )
       Defendant.                                     )

                    MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Dorothy L. McMurtry,

Assistant United States Attorney for said District, and moves the Court to order defendant

detained pending trial, and further requests that a detention hearing be held three (3) days from

the date of defendant's initial appearance before the United States Magistrate pursuant to Title

18, United States Code, §3141, et seq.

       As and for its grounds, the Government states as follows:

       1.      Defendant is charged with illegally prescribing controlled substances, obtaining

controlled substance by fraud, deception, or Subterfuge, and making false statements concerning

health care matters.

       2.       Accordingly, pursuant to Title 18, United States Code, Section 3142(g), the

following factors mandate defendant’s pretrial detention:

               (a) There is a risk of harm to the community, including identifiable victims in the

                     federal case pending in this district and in the pending Illinois state case.
Case: 4:21-cr-00462-RLW-DDN Doc. #: 5 Filed: 08/31/21 Page: 2 of 2 PageID #: 15




               (b) The evidence against defendant in the pending federal case is strong and the

                   defendant faces imprisonment if convicted.

               (c) The defendant has used the identifier of another doctor when prescribing

                   controlled substance medications to patients.

       3.      There is a serious risk that the defendant will flee:

       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                       Respectfully submitted,

                                                       SAYLER A. FLEMING
                                                       United States Attorney


                                                        /s/ Dorothy L. McMurtry
                                                       DOROTHY L. McMURTRY, #37727MO
                                                       Assistant United States Attorney
                                                       111 South 10th Street, Rm. 20.333
                                                       St. Louis, Missouri 63102
                                                       314-539-2200
                                                       dorothy.mcmutry@usdoj.gov
